UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4464



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE THOMAS CABEL, a/k/a PY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-97-173)


Submitted:   April 29, 1999                   Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Paul Alexander
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       George Thomas Cabel appeals his conviction and sentence after

a jury trial for one count of conspiracy to distribute cocaine base

in violation of 21 U.S.C. § 846 (1994).                Cabel claims on appeal

that   the   district    court   erred       by   admitting   testimony   of   co-

conspirators who were promised assistance from the Government if

their testimony was helpful in Cabel’s prosecution, by applying a

four-level enhancement under U.S. Sentencing Guidelines Manual

§ 3B.1.1(a) (1997) for being an organizer or leader of five or more

persons, by applying a two-level enhancement under USSG § 2D1.1(b)

for possession of a firearm in the commission of the conspiracy, in

determining that the sentencing disparity between crack and cocaine

is constitutional, and in holding that his conviction was supported

by sufficient evidence.      We find that the court did not clearly err

on any of the sentencing issues, that the court did not plainly err

in admitting the testimony of Cabel’s co-conspirators, that the

crack to cocaine ratio is constitutional, see United States v.

D’Anjou, 16 F.3d 604 (4th Cir. 1994), and that sufficient evidence

supported the conviction, see Glasser v. United States, 315 U.S.

60, 80 (1942).

       Cabel filed a motion to file a pro se supplemental brief.                We

grant the motion.       However, we find the claims raised to be either

duplicative of the formal brief, frivolous and without merit, or

ineffective assistance of counsel issues, which may not be raised


                                         2
on direct appeal because ineffective assistance does not appear

conclusively from the record.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3